DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing replacement sheet for Fig. 4D, received on 11/29/2022, is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazawa et al., US 2011/0104902.
Yamazawa et al. shows the invention as claimed including a process chamber, comprising: a chamber body 10 comprising one or more chamber walls and defining a processing region; and two or more inductively driven radio frequency (RF) coils (inner and outer coils 54) comprising a concentric axial alignment, the RF coils arranged near the chamber walls to strike and sustain a plasma inside the chamber body, wherein at least two of the two or more RF coils are in a recursive configuration, wherein a second end (outward end) of a first coil (inner coil 54) of the two or more RF coils is coupled to a first end (inward end) of a second coil (outer coil 54) of the two or more RF coil, wherein each second end of the first coil and second coil is disposed radially outward relative to each respective first end of the first coil and the second coil (see, for example, fig. 39 and its description). 
With respect to claims 9 and 11, Yamazawa et al. further discloses that an electromagnetic field generated by the RF coils exhibits a concentric pattern with respect to a center axis of the coils; and wherein an RF generator 56 drives the multiple RF coils 54.

Claim(s) 1-3, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edamura et al., US 2003/0057845.
Edamura et al. shows the invention as claimed including a process chamber, comprising: a chamber body 1 comprising one or more chamber walls and defining a processing region; and two or more inductively driven radio frequency (RF) coils 22A comprising a concentric axial alignment, the RF coils arranged near the chamber walls to strike and sustain a plasma inside the chamber body, wherein at least two of the two or more RF coils are in a recursive configuration, wherein a second end (outward end) of a first coil 22A of the two or more RF coils is coupled to a first end (inward end) of a second coil 22A of the two or more RF coil, wherein each second end of the first coil and second coil is disposed radially outward relative to each respective first end of the first coil and the second coil (see, for example, fig. 5 and its description). 
With respect to claims 2-3, 9 and 11, Edamura et al. further discloses that the RF coils comprise four coils that are in a series connection; an electromagnetic field generated by the RF coils exhibits a concentric pattern with respect to a center axis of the coils; and wherein an RF generator 16 drives the multiple RF coils 22A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al., US 2011/0104902 in view of Yamazawa, US 2011/0233170 or Edamura et al., US 2003/0057845.
Yamazawa et al. is applied as above but does not expressly disclose that the RF coils comprise four coils. Yamazawa discloses an inductive plasma apparatus comprising multiple RF coils connected in series, wherein the RF coils comprise four coils 56A/56B/58A/58B (see, for example, figs. 6D-6F, 9A, 10C, 11, 14A, 17A, and 18A, and their descriptions).  Also, Edamura et al. discloses an inductive plasma apparatus comprising multiple RF coils connected in series, wherein the RF coils comprise four coils 22A (see, for example, fig. 5, and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazawa et al. as to comprise four coils because such configuration is known and used in the art as a suitable configuration for effectively and efficiently increase the plasma density and generate an uniform inductive coupled plasma.
With respect to claim 3, it should be noted that the RF coils of the apparatus of Yamazawa et al. modified by Yamazawa or Edamura et al. would be connected in series.

 	Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al., US 2011/0104902 in view of Kwon, US 2005/0047057 or Fujii, US 2007/0297118 or Cox et al., US 2015/0022936.
Yamazawa et al. is applied as above and it further discloses that the apparatus comprises a chuck 36, but it does not expressly disclose that the chuck comprises a positive electrode and a negative electrode as claimed. Kwon discloses an electrostatic chuck comprising a positive electrode 12 and a negative electrode 14, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2 and their descriptions).  Also, Fujii discloses an electrostatic chuck comprising a positive electrode 4A/14A and a negative electrode 4B/14B, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2, and their descriptions). Additionally, Cox et al. discloses an electrostatic chuck comprising a positive electrode 110 and a negative electrode 108, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2 and 5-11, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazawa et al., as to comprise the claimed chuck because such means is well known and used in the art as a suitable means for chucking/holding a wafer.
Concerning claim 13, it should be noted that at least one of the electrodes of the chuck of the apparatus Yamazawa et al. modified by Kwon or Fujii or Cox et al. would comprise multiple pieces of a pattern.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al., US 2011/0104902 in view of Kwon, US 2005/0047057 or Fujii, US 2007/0297118 or Cox et al., US 2015/0022936, as applied to claims 12-13 above, and further in view of Yamazawa, US 2011/0233170 or Edamura et al., US 2003/0057845.
Yamazawa et al., Kwon, and Fujii are applied as above but does not expressly disclose that the RF coils comprise four coils. Yamazawa discloses an inductive plasma apparatus comprising multiple RF coils connected in series, wherein the RF coils comprise four coils 56A/56B/58A/58B (see, for example, figs. 6D-6F, 9A, 10C, 11, 14A, 17A, and 18A, and their descriptions).  Also, Edamura et al. discloses an inductive plasma apparatus comprising multiple RF coils connected in series, wherein the RF coils comprise four coils 22A (see, for example, fig. 5, and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazawa et al. modified by Fujii or Cox et al., as to comprise four coils because such configuration is known and used in the art as a suitable configuration for effectively and efficiently increase the plasma density and generate an uniform inductive coupled plasma.
With respect to claim 15, it should be noted that the RF coils of the apparatus of Yamazawa et al. modified by Fujii or Cox et al. and Yamazawa or Edamura et al. would be connected in series.

	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edamura et al., US 2003/0057845 in view of Kwon, US 2005/0047057 or Fujii, US 2007/0297118 or Cox et al., US 2015/0022936.
Edamura et al. is applied as above and it further discloses that the apparatus comprises a chuck 7, but it does not expressly disclose that the chuck comprises a positive electrode and a negative electrode as claimed. Kwon discloses an electrostatic chuck comprising a positive electrode 12 and a negative electrode 14, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2 and their descriptions).  Also, Fujii discloses an electrostatic chuck comprising a positive electrode 4A/14A and a negative electrode 4B/14B, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2, and their descriptions). Additionally, Cox et al. discloses an electrostatic chuck comprising a positive electrode 110 and a negative electrode 108, where a complete circuit is formed between the positive and negative electrodes to provide constant charging to the electrodes (see, for example, figs. 1-2 and 5-11, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Edamura et al., as to comprise the claimed chuck because such means is well known and used in the art as a suitable means for chucking/holding a wafer.
Concerning claim 13, it should be noted that at least one of the electrodes of the chuck of the apparatus Edamura et al. modified by Kwon or Fujii or Cox et al. would comprise multiple pieces of a pattern.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9, and 11-15 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holland et al. (US 5,800,619) is cited for its teachings of multiple RF coils connected in series.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



December 9, 2022